In the
             Court of Appeals
     Second Appellate District of Texas
              at Fort Worth
           ___________________________
                No. 02-22-00013-CV
           ___________________________

IN RE SUN WEST MORTGAGE COMPANY, INC., Relator




                  Original Proceeding
     342nd District Court of Tarrant County, Texas
           Trial Court No. 342-310721-19


     Before Bassel, J.; Sudderth, C.J.; and Wallach, J.
          Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus, real party in

interest’s response, and relator’s reply, and the court is of the opinion that relief

should be denied. Accordingly, relator’s petition for writ of mandamus is denied.

                                                    Per Curiam

Delivered: February 22, 2022




                                          2